Citation Nr: 0900641	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  00-23 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1993 to May 2000. 

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a March 2000 rating decision in which 
the RO, inter alia, granted service connection and assigned a 
noncompensable rating for bilateral plantar fasciitis, 
effective May 1, 2000.  In August 2000, the veteran filed a 
notice of disagreement (NOD) with the assigned rating, and 
the RO issued a statement of the case (SOC) in September 
2000.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in November 2000.  

In September 2002, the Board determined that further 
evidentiary development was warranted with respect to the 
veteran's claim for an initial, compensable rating for 
bilateral plantar fasciitis.  The Board attempted such 
development in September 2002, pursuant to the version of 38 
C.F.R. § 19.9(a)(2) (2002) and Board procedures then in 
effect.  However, the provision of 38 C.F.R. § 19.9 
purporting to confer upon the Board jurisdiction to 
adjudicate claims on the basis of evidence development by the 
Board, but not reviewed by the RO, was later held to be 
invalid.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Hence, in July 2003, the Board remanded this matter to the RO 
for completion of the actions previously requested, and for 
readjudication of the claim.  After completing the requested 
actions, the RO assigned a higher initial rating for plantar 
fasciitis of 10 percent, from May 2, 2000 (as reflected in an 
April 2004 rating action and the June 2004 supplemental SOC 
(SSOC)).  [Because the veteran has disagreed with the initial 
rating assigned following the grant of service connection for 
bilateral plantar fasciitis, the Board has characterized the 
issue on appeal in light of Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for already service-connected 
disability).]



In April 2005, the Board again remanded this matter to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC) to reconcile the effective date for the grant of service 
connection and the assigned higher rating in accordance with 
the date that the veteran was separated from service, May 1, 
2000.  The AMC adjusted the effective date of the initial 
rating assigned but continued to deny any higher rating (as 
reflected in an October 2005 SSOC) and returned this matter 
to the Board for further appellate consideration.

In June 2006, the Board, among other things, denied the claim 
for an initial rating in excess of 10 percent for bilateral 
plantar fasciitis.  The veteran, in turn, appealed the denial 
to the United States Court of Appeals for Veterans Claims 
(Court).  A Memorandum Decision was issued in April 2008, and 
the Court entered Judgment the following month, vacating that 
portion of the June 2006 Board decision that denied an 
initial disability rating in excess of 10 percent for 
bilateral plantar fasciitis, and remanding the claim to the 
Board for readjudication consistent with its decision.  In 
its Memorandum Decision, the Court directed the Board to 
consider another potentially applicable diagnostic code, 
Diagnostic Code 5284 (other foot injuries), in determining 
whether the veteran was entitled to a higher initial rating 
for bilateral plantar fasciitis.  [Parenthetically, the Board 
notes that the Court affirmed the Board's denial of the other 
issue decided in June 2006.]  

As a final preliminary matter, the Board notes that the copy 
of the Court's Memorandum Decision that was originally 
associated with the claims file was incomplete (cut off after 
page 2 as correctly noted by the representative in the 
November 2008 Appellant's Brief).  In addition, it contained 
pages from an unrelated appeal-concerning whether a NOD was 
timely filed to a November 1970 rating decision.  Insofar as 
the representative offered argument regarding this unrelated 
issue in the November 2008 Appellant's Brief, the Board will 
ignore such as it is clear that this issue does not relate to 
the current veteran's appeal (he was not even born until 
1973).  The Board notes that a complete copy of the Court's 
April 2008 Memorandum Decision has since been associated with 
the claims file.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Since the May 2, 2000, effective date of the grant of 
service connection, the veteran 's bilateral plantar 
fasciitis has manifested by subjective complaints of pain; 
medical findings reveal some tenderness bilaterally 
especially with dorsiflexion of the toes without any 
associated significant functional impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for bilateral plantar fasciitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991-2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.14, 4.25, 4.40, 4.45, 4.71a, Diagnostic Code (DCs) 5279, 
5284 (2000-2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a November 2003 post-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for a higher initial 
rating for bilateral plantar fasciitis, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claim.  

After issuance of the November 2003 letter, and opportunity 
for the veteran to respond, the April 2004 and October 2005 
SSOCs reflect readjudication of the claim.  Hence, the 
veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).  As the Board herein denies the increased 
rating claim, no other disability rating or effective date is 
being, or is to be, assigned; thus, there is no possibility 
of prejudice to the veteran under the requirements of 
Dingess/Hartman.

While the record does not show that the RO has provided the 
veteran specific notice of the rating criteria of  DC 5284 
(other foot injuries), in this appeal, the veteran's 
representative, and through extension, the veteran himself, 
has demonstrated a clear understanding of the rating criteria 
under DC 5284; hence, such omission "did not affect the 
essential fairness of the adjudication," as the record 
reflects that "any defect was cured by actual knowledge on 
the part of the claimant."  See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007).  See also, Dunlap v. 
Nicholson, 21 Vet. App. 112 (Vet. App. 2007).  In this 
regard, the Board points to the June 2007 Appellant's Brief 
to the Court wherein the representative argues:

In that regard, a diagnostic code under 
VA's Schedule for Rating Disabilities 
("rating schedule") provides three 
possible compensable ratings for "Foot 
injuries, other" when the impairment of 
the foot is either moderate, moderately 
severe, or severe.  38 C.F.R. § 4.71a 
(diagnostic code 5284) (2006) (providing 
10-percent, 20-percent, and 30-percent 
ratings, respectively).  

See the June 2007 Appellant's Brief to the Court, page 23.  

Such statement clearly shows that the veteran has actual 
knowledge and understanding of the rating criteria under DC 
5284.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, and outpatient treatment 
records from the VA outpatient clinic in Brick, New Jersey, 
as well as reports of VA examinations.  Also of record and 
considered in connection with this claim are various written 
statements provided by the veteran, and by his 
representative, on his behalf.  The Board notes that the 
veteran has not alleged any treatment for his service-
connected bilateral plantar fasciitis since the now-vacated 
June 2006 Board decision.  Therefore, the Board is satisfied 
that there is no outstanding evidence pertaining to this 
claim for a higher initial rating.  Neither the veteran nor 
his representative have identified any.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving the veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.

Plantar fasciitis is not specifically listed among the 
conditions listed in the rating schedule.  Rating by analogy 
is appropriate where an unlisted condition is encountered, 
with evaluation rendered in accordance with the criteria for 
a listed closely related condition which approximates the 
anatomical localization, symptomatology and functional 
impairment.  38 C.F.R. §§ 4.20, 4.27; see also Lendenmann v. 
Principi, 2 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).

The veteran's bilateral plantar fasciitis is currently rated 
as 10 percent disabling, by analogy, under DC 5279 (for 
metatarsalgia, unilateral or bilateral).  This is the maximum 
rating available under this code.  38 C.F.R. § 4.71a, DC 
5279. 

Hence, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991) and as directed by the Court, the Board has 
considered, by analogy, the criteria of DC 5284, for rating 
residuals of foot injuries.  Under that diagnostic code, a 10 
percent rating is assigned for moderate foot injuries, a 20 
percent rating is assigned for moderately severe foot 
injuries, and a 30 percent rating is assigned for severe foot 
injuries.  With actual loss of use of the foot, a 40 percent 
rating is assigned.  38 C.F.R. § 4.71a, DC 5284 (2008).  

Words such as "moderate" and "severe" are not defined in VA's 
Rating Schedule. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  See 38 C.F.R. § 4.6.

The Board notes that, when evaluating muskuloskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating for functional 
loss due to limited or excess movement, pain, weakness, 
excess fatiguability, or incoordination, to include on flare-
ups or with repeated use, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above, the 
Board finds that the record presents no basis for assignment 
of a rating greater than 10 percent since the effective date 
of the grant of service conection for the disability under 
consideration.

On January 2000 examination, the veteran reported foot pain 
starting in 1994, with discomfort on the outer soles of his 
feet.  Pain was reported when his feet became calloused and 
chapped, typically relieved with lotion and when his feet 
dried out.  On physical examination of the feet, a small 
degree of maceration was shown between the toes on both feet.  
There were small callous formations on the plantar surface of 
the feet.  No pertinent foot diagnosis was provided.

The veteran was afforded a VA podiatry examination in April 
2004.  The examiner noted that the veteran had not received 
any treatment for his foot problems except for anti-
inflammatories.  The veteran reported both feet hurt the 
same, and pain was proportional to amount of time he was on 
his feet.  On physical examination, there was no pedal edema.  
The left plantar fascia was more tender especially with 
dorsiflexion of the toes.  Stance showed bilateral pes 
planus, mild.  Range of motion was normal and pain free.  
Diagnosis was bilateral plantar fasciitis that did not appear 
to be addressed medically except for anti-inflammatories.  
The examiner felt that he had an excellent chance of 
responding to orthotics.

Based on the above evidence, the Board finds that the 
veteran's bilateral plantar fasciitis does not warrant an 
initial rating higher than 10 percent.  In so deciding, the 
Board has considered the representative's argument that DC 
5284 potentially entitles the veteran to a 10 percent rating 
for each foot.  See the June 2007 Appellant's Brief to the 
Court, page 24.  The veteran 's bilateral plantar fasciitis 
is currently manifested by subjective complaints of pain; 
medical findings reveal some tenderness bilaterally 
especially with dorsiflexion of the toes without any 
associated significant functional impairment in either foot.  
Range of motion in each foot was normal and pain free.  The 
Board points out that the veteran has not alleged, nor does 
the medical evidence show, any treatment for his feet since 
the April 2004 VA examination, a period of over four years.  
Such a fact is further evidence that neither foot exhibits 
the symptomatology necessary to be considered moderate 
impairment.  Thus, separate 10 percent ratings are not 
warranted under DC 5284.  

Given that the veteran has full range of motion in each foot, 
the Board finds that the current 10 percent rating adequately 
compensates the veteran for his complaints of pain in his 
feet.  See 38 C.F.R. §§  4.40, 4.45;  DeLuca,  8 Vet. App. at 
205-6.   Hence, no higher initial rating is assignable on 
this basis.  

The Board notes that neither the veteran nor his 
representative has suggested another potentially applicable 
diagnostic code.  As already noted, the representative has 
only argued for consideration of DC 5284.  See the June 2007 
Appellant's Brief to the Court.  The Board likewise finds no 
basis for evaluating the disability under any other provision 
of the rating schedule.  

As a final point, the Board notes that there is no showing, 
at any point since the effective date of the grant of service 
connection, that the service-connected plantar fasciitis has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to 
in the September 2000 SOC).  In this regard, the Board notes 
that the disability has not objectively been shown to 
markedly interfere with employment, (i.e., beyond that 
contemplated in the assigned rating).  The veteran's plantar 
fasciitis also has not been shown to warrant frequent periods 
of hospitalization, or to have otherwise rendered impractical 
the application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that since 
Mayy 2, 2000effective date of the grant of service 
connection, there is no basis for staged rating of either 
disability, pursuant to Fenderson, and the claim for a higher 
initial rating must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

An initial rating in excess of 10 percent for bilateral 
plantar fasciitis is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


